             Case 3:17-cv-05760-BHS Document 231 Filed 10/24/19 Page 1 of 4



1                                                           HONORABLE BENJAMIN H. SETTLE
2

3

4

5                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
6                                        AT TACOMA
7
     HP TUNERS, LLC, a Nevada limited liability)
8
     company,                                  )       CASE NO. 3:17-cv-05760-BHS
                                               )
9                      Plaintiff,              )       STIPULATED MOTION FOR
                                               )       EXTENSION OF TIME TO FILE
10         vs.                                 )       SUPPLEMENTAL BRIEFING AND
                                               )       TO RE-NOTE MOTIONS TO SEAL
11   KEVIN SYKES-BONNETT and SYKED)                    (DKT. 191 AND DKT. 195)
     ECU       TUNING        INCORPORATED,)
12   Washington   corporation,    and   JOHN)
     MARTINSON,                                )       NOTING DATE: OCTOBER 24, 2019
13
                           Defendants.
14

15
            Pursuant to LCR 7(d)(1) and LCR 10(g), Plaintiff HP Tuners, LLC (“Plaintiff”) and
16
     Defendants Kevin Sykes-Bonnett, Syked ECU Tuning, Inc. and John Martinson (collectively,
17
     “Defendants”), by and through their respective counsel, jointly respectfully for an extension of
18
     the supplemental briefing schedule on Plaintiff’s Motion to Seal (Dkt. 191) and Defendants’
19
     Motion to Seal (Dkt. 195) as ordered by the Court in connection with the Court’s Order dated
20
     October 17, 2019 (Dkt. 229), and for the motions (Dkt. 191 and Dkt. 195) to be re-noted for
21

22
     consideration on November 15, 2019. In support of this motion, the parties state as follows:

23          1.     On October 17, 2019, in its Order, the Court permitted the parties to submit

24   supplemental briefing in connection with Plaintiff’s Motion to Seal (Dkt. 191) and Defendants’

25   Motion to Seal (Dkt. 195) and re-noted the motions for consideration on November 8, 2019.

     STIPULATED MOTION FOR EXTENSION OF TIME TO FILE
     SUPPLEMENTAL BRIEFING AND TO RE-NOTE MOTIONS TO                 Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
     SEAL (DKT. 191 AND DKT. 195 - page 1                                   211 E. McLoughlin Boulevard, Suite 100
                                                                                                        PO Box 611
                                                                                         Vancouver, WA 98666-0611
                                                                                                     (360) 750-7547
              Case 3:17-cv-05760-BHS Document 231 Filed 10/24/19 Page 2 of 4



1           2.      At the time of the entry of the October 17, 2019 (Dkt. 229) order and through
2    October 18, 2019, lead counsel for Plaintiff, Andrew P. Bleiman, was attending the American
3
     Bar Association Forum of Franchising Annual Conference in Denver, CO.
4
            3.      On October 20, 2019, lead counsel for Plaintiff, Andrew P. Bleiman, traveled to
5
     Waco, Texas to participate in the bench trial of Case 6:18-cv-00038-ADA-JCM styled as
6
     Protradenet, LLC v. Predictive Profiles, Inc. Lead counsel for Plaintiff was engaged in the
7
     Bench Trial of that action on October 21, 2019 and October 22, 2019.
8
            4.      Currently, Plaintiff’s supplemental briefing in connection with Dkt. 191 and Dkt.
9
     195 is due on October 25, 2019.
10

11          5.      Notwithstanding the conference, trial and associated travel with the conference

12   and trial, Plaintiff’s counsel has been working diligently to complete the supplemental briefing in

13   order to file it on October 25, 2019.

14          6.      Despite Plaintiff’s counsel’s best efforts, Plaintiff’s counsel does not believe that
15   the supplemental briefing will be able to be completed to be filed on October 25, 2019 and
16
     Plaintiff hereby requests a short extension of time until November 1, 2019 to submit its
17
     supplemental briefing for Dkt. 191 and Dkt. 195.
18
            7.      Plaintiff also requests that the deadline for Defendants’ response be extended until
19
     November 8, 2019 and that the motions be re-noted for consideration on November 15, 2019.
20
            8.      The request for an extension of time is not being made for improper purposes or
21
     for purposes of delay. Instead, good cause exists for the extension based on Plaintiff’s counsel’s
22

23
     other engagements and the short extension of time will not cause prejudice to any party.

24          9.      Defendants stipulate to this request and have no objection to the short extensions

25   of time requested herein.


     STIPULATED MOTION FOR EXTENSION OF TIME TO FILE
     SUPPLEMENTAL BRIEFING AND TO RE-NOTE MOTIONS TO                   Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
     SEAL (DKT. 191 AND DKT. 195 - page 2                                     211 E. McLoughlin Boulevard, Suite 100
                                                                                                          PO Box 611
                                                                                           Vancouver, WA 98666-0611
                                                                                                       (360) 750-7547
             Case 3:17-cv-05760-BHS Document 231 Filed 10/24/19 Page 3 of 4



1           WHEREFORE, the parties request that Plaintiff’s supplemental briefing on Dkt. 191 and
2    Dkt. 195 shall be due on November 1, 2019, that Defendants’ supplemental response briefing
3
     shall be filed on November 8, 2019 and that the motions (Dkt. 191 and Dkt. 195) be re-noted for
4
     consideration on November 15, 2019.
5
            Dated this 24th day of October, 2019.
6
                                                        IT IS SO ORDERED.
7

8                                                       ________________________________
                                                        Honorable Judge Benjamin H. Settle
9
     Respectfully submitted,
10
     Attorneys for HP Tuners, LLC
11

12   s/ Andrew P. Bleiman
     Andrew P. Bleiman (admitted pro hac vice)
13   Marks & Klein
     1363 Shermer Road, Suite 318
14   Northbrook, Illinois 60062
     (312) 206-5162
15   andrew@marksklein.com
16
     Attorneys for Defendants
17

18
     s/ Philip P. Mann
19   Philip P. Mann
     Mann Law Group PLLC
20   107 Spring St.
     Seattle, WA 98104
21   206-436-0900 tel
     206-855-8839 dir
22
     866-341-5140 fax
23
     www.mannlawgroup.com
     phil@mannlawgroup.com
24

25


     STIPULATED MOTION FOR EXTENSION OF TIME TO FILE
     SUPPLEMENTAL BRIEFING AND TO RE-NOTE MOTIONS TO                Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
     SEAL (DKT. 191 AND DKT. 195 - page 3                                  211 E. McLoughlin Boulevard, Suite 100
                                                                                                       PO Box 611
                                                                                        Vancouver, WA 98666-0611
                                                                                                    (360) 750-7547
             Case 3:17-cv-05760-BHS Document 231 Filed 10/24/19 Page 4 of 4



1                                  CERTIFICATE OF SERVICE
2          I hereby certify that on October 24, 2019, I caused the foregoing to be electronically with
3    the Clerk of Court using the CM/ECF system which will electronically send Notice to all
4
     Counsel of Record.
5

6                                                       MARKS & KLEIN

7                                                       s/ Andrew P. Bleiman
                                                        Andrew P. Bleiman (admitted pro hac vice)
8                                                       1363 Shermer Road, Suite 318
                                                        Northbrook, Illinois 60062
9                                                       Telephone: (312) 206-5162
                                                        E-mail: andrew@marksklein.com
10

11
                                                        Attorney for Plaintiff
12

13

14

15

16

17

18

19

20

21

22

23

24

25


     STIPULATED MOTION FOR EXTENSION OF TIME TO FILE
     SUPPLEMENTAL BRIEFING AND TO RE-NOTE MOTIONS TO                Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
     SEAL (DKT. 191 AND DKT. 195 - page 4                                  211 E. McLoughlin Boulevard, Suite 100
                                                                                                       PO Box 611
                                                                                        Vancouver, WA 98666-0611
                                                                                                    (360) 750-7547
